Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed. The prior art of record fails to disclose the feature wherein, based on physical uplink control channel (PUCCH) format 3 being configured for transmission of the ACK/NACK information, the ACK/NACK bits are arranged as a time order of the plurality of downlink subframes and a most significant bit (MSB) of the ACK/NACK bits informs ACK/NACK for data received in a first downlink subframe among the plurality of downlink subframes and the ACK/NACK information informing the ACK/NACK bits are transmitted through the PUCCH format 3, as recited in claim 1 and similarly recited in claim 4.

Terminal Disclaimer
The terminal disclaimer filed on 12/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers: 10,742,363 and 10,320,532 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Pub No.: 2013/0028227) is a show system which considered pertinent to the claimed invention.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/KAN YUEN/Primary Examiner, Art Unit 2464